Citation Nr: 1223390	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-32 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid attendance or on being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran has verified active duty from October 1969 to May 1970 and from May 1973 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the claim.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that by a May 2012 written brief, the Veteran's accredited representative raised claims of service connection for hypertension, diabetes mellitus, left eye retinopathy, arteriosclerosis, peripheral artery disease, hearing loss, tinnitus, scars and disfigurement.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

SMP benefits are payable to veterans of a period of war who need regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person. 
A veteran will be considered to be in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(b), (c). 

The criteria to be considered in establishing a factual need for aid and attendance include: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

Being bedridden is a proper basis for the determination. "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (Eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. 

If not in need of regular aid and attendance, a veteran may also be entitled to improved pension on the basis of being permanently housebound.  Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran either: has an additional disability or disabilities independently ratable at 60 percent or more; separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems; or is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d) . 

In order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  

In this case, the service connection is in effect for blindness of the right eye, evaluated as 30 percent disabling.  The Veteran also has been given diagnoses and ratings for the following disabilities for pension purposes: left eye condition, associated with blindness, right eye (not service connected, not secondary) evaluated as zero percent disabling (noncompensable); status-post femoral bypass, right lower extremity, evaluated as 40 percent disabling; status-post femoral bypass, left lower extremity, evaluated as 40 percent disabling; osteomyelitis, abscess left heel status-post debridement; evaluated as 20 percent disabling; diabetes mellitus with diabetic retinopathy, left eye, evaluated as 20 percent disabling; and hypertension, evaluated as 10 percent disabling.

In October 2006, the Veteran was afforded a VA Aid and Attendance or Housebound examination.  Following evaluation of the Veteran, the examiner diagnosed blindness in the right eye; osteomyelitis, left heel abscess; diabetes mellitus - not retinopathy as of September 2005; essential hypertension; peripheral artery disease; and right carotid artery stenosis.  The examiner noted that the Veteran was not permanently bedridden; was not currently hospitalized; that he was visually impaired and required the assistance of family to travel beyond his home; that the Veteran had lost significant visual acuity; that best corrected vision was not 5/200 or worse in both eyes.  Further, the examiner provided other details regarding the extent to which the Veteran's medical conditions caused impairment of his daily activities.  The examiner specifically reported that the Veteran was blind in his right eye and had a history of osteomyelitis and required surgery to the left heel thus requiring a cane for stability with ambulation and that this affected his ability to protect himself from the daily environment.  The examiner did not address whether these or any other disabilities required care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

In view of the foregoing, the Board finds that a remand is required in order to accord the Veteran a new VA medical examination to determine whether he satisfies the criteria for SMP based upon the need for aid and attendance or being housebound.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's medical conditions should be obtained while this case is on remand including VA medical records dating from April 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that date from April 2007.  

2.  The AMC/RO should obtain the names and addresses of all private medical care providers who have treated the Veteran for his medical conditions since April 2006.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine if he has a need for regular aid and attendance or is housebound due to his disabilities.  The claims folder should be made available to the examiner for review before the examination.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed. 

The examiner should determine the nature, extent, severity, and manifestations of all of the Veteran's current disabilities.  The examiner should render an opinion as to whether the Veteran's disabilities at least as likely as not (a probability of 50 percent or greater) (1) result in physical or mental impairment that leave him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime), or (2) render him so helpless as to require the regular aid and attendance of another person. 

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

A rationale for any opinion expressed must be provided.  

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the August 2008 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



